United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3533
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Steven B. Frencher,                     *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: September 28, 2007
                                Filed: October 4, 2007
                                 ___________

Before BENTON, BOWMAN, and SHEPHERD, Circuit Judges.
                          ___________

BOWMAN, Circuit Judge.

     Steven B. Frencher appeals from the order of the District Court1 denying his
motion to suppress. We affirm.

      We state the facts as found by the District Court. Frencher's testimony at the
hearing on his motion differed in several material respects from the court's findings,


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri, adopting the Report and Recommendation of the Honorable
John T. Maughmer, United States Magistrate Judge for the Western District of
Missouri.
but the court declared that Frencher's evidence was not credible. A credibility
determination made by a district court after a hearing on the merits of a motion to
suppress is "virtually unassailable on appeal." United States v. Guel-Contreras, 468
F.3d 517, 521 (8th Cir. 2006) (quoting United States v. Rodriguez, 414 F.3d 837, 845
(8th Cir. 2005)). To the extent Frencher challenges the District Court's credibility
findings, we see no clear error. See id. (standard of review).

       On December 28, 2004, a uniformed Kansas City, Missouri, police officer,
Jennifer Jacobs-Weyrauch, and Jackson County, Missouri, Deputy Sheriff O'Sullivan,
in plainclothes, arrived at 4619 East 37th Street in Kansas City to serve an eviction
notice. They knocked on the door, but no one answered. Because they could hear and
see someone moving around inside the residence, the officers continued knocking,
explaining why they were there, and waited for several minutes. Eventually, a man
who was later identified as Frencher answered the door. When asked why he had
taken so long to answer, he replied that he had several outstanding warrants for his
arrest. Frencher stepped back into the residence, and the officers stepped inside.
Jacobs-Weyrauch then saw a baggie of marijuana on a coffee table about two feet
away. The officers promptly arrested and handcuffed Frencher and another man who
was there. After the arrest, they asked Frencher for his name and ran a computer
check, which confirmed that Frencher had three outstanding warrants for his arrest.
Also, O'Sullivan did a protective sweep of the residence and found a loaded handgun
in plain view.

        While still inside, Frencher asked the officers if they would retrieve his coat
from the living room and give it to his girlfriend, who had arrived at the residence and
was outside. Before doing as Frencher asked, Jacobs-Weyrauch followed police
department protocol for officer safety and searched the coat that Frencher identified
as his, looking for weapons. Instead, she found a baggie of crack cocaine in a pocket
of the coat. Later, after a search warrant had been executed at the residence, Don
Stanze, a Kansas City, Missouri, police detective, interviewed Frencher, first advising

                                          -2-
him of his Miranda2 rights, which Frencher said he understood (Frencher was no
stranger to the criminal justice system). During the interview, Frencher made self-
incriminating statements.

       Frencher entered a conditional guilty plea to one count of possessing more than
fifty grams of crack cocaine with intent to distribute. He reserved the right to appeal
the denial of his motion to suppress. In his motion, he alleged that the officers
violated his rights when they forced him to give his name, making any incriminating
evidence gathered after that point "fruit of the poisonous tree" that should be
suppressed. Wong Sun v. United States, 371 U.S. 471, 488 (1963). But the District
Court found that the officers did not ask Frencher to identify himself until after they
arrested him with probable cause (marijuana in plain view). The court concluded that
the officers acted lawfully throughout their encounter with Frencher and denied the
motion to suppress. Frencher appeals. We review the District Court's factual
findings for clear error and its legal conclusions de novo. United States v. Hyles, 479
F.3d 958, 965 (8th Cir. 2007).

       On appeal, Frencher argues that he was "unlawfully seized and questioned"
when the officers first asked him why he had taken so long to answer the door, then
entered the residence and "allegedly" saw marijuana in plain view. Br. of Appellant
at 13. According to Frencher, the officers "had no right to demand that the defendant
answer the door, or to interrogate him when he did so." Id. at 15. Frencher is
mistaken. Jacobs-Weyrauch and O'Sullivan arrived at 4619 East 37th Street to serve
an eviction notice, a lawful pursuit that entitled them to make contact with anyone
present in the residence and, indeed, to enter the residence. Soon after they first
knocked on the door, they knew someone was moving about inside, and they
continued knocking until the door was answered so they could complete their task.
Asking Frencher why he took so long to answer the door (hardly an interrogation) did


      2
       Miranda v. Arizona, 384 U.S. 436 (1966).

                                         -3-
not violate his Fourth Amendment rights; the length of time that it took Fletcher to
respond was a legitimate concern for the officers. In any event, Frencher was not
even asked to identify himself until after he had been arrested for possession of
marijuana. The officers' actions prior to the arrest did not constitute a detention that
required reasonable suspicion—and when they spotted the marijuana in plain view,
they had probable cause not only to detain Frencher but to arrest him. See United
States v. Tarantola, 332 F.3d 498, 500 (8th Cir.), cert. denied, 540 U.S. 1066 (2003).
And because we hold that Jacobs-Weyrauch and O'Sullivan did not violate Frencher's
constitutional rights by asking him why it took so long for him to answer the door,
the second part of Frencher's claim on appeal is unavailing. The crack cocaine found
in Frencher's coat and his subsequent incriminating statements are not fruits of an
unlawful detention that must be excluded from evidence.

      The order of the District Court denying Frencher's motion to suppress is
supported by substantial evidence and based on a correct view of the applicable law.
See Hyles, 479 F.3d at 965. We therefore affirm.
                      ______________________________




                                          -4-